 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe bargaining posture of the Company regarding (1) substitution of a new com-pany in the wage survey (paragraph 14(b) and (c)), (2) alleged insistence thatthe Union "relinquish the right to strike while not according the Union the oppor-tunity to arbitrate effectively the administration of the proposed provisions" of thenew contract (paragraph 14(f)), (3) proposals for "procedures for arbitrationwhich denied the Union any effective means of arbitration" (paragraph 14(g)), (4)"proposals for restricting time off for Union officials for handling Union affairs"(paragraph 14(h)), (5) the request that the Union "obtain and submit newlyexecuted dues checkoff card or cards signifying Union adherence" (paragraph14(k)), and (6) the alleged refusal "to incorporate agreed upon working condi-tions in any written collective bargaining agreements" (paragraph 14(1) ). The factsbearing upon these allegations have been set forth at substantial length in thesummary of the bargaining negotiations. I find that the Company's proposals onthese matters were not unlawfulper seand, further, that its tactics regarding themwere not violative of the Act.To conclude, I find that the parties had reached a bargaining impasse in August1962, prior to the Section 10(b) cutoff date, primarily over the two key issues ofthe scope of arbitration and the prerogatives of management As summarized in thepreceding sections dealing with the proposals made in bargaining, the parties earlyin their negotiations, prior to the expiration of the contract as extended onAugust 3, 1962, were seriously at odds on these two issues. By the end of theAugust 23, 1962, session, the impasse was evident. Nonetheless, bargaining con-tinued, with the Company and also the Union making modifications in certain areasin an effort to reach agreement. As we have seen, the Company modified its positionon the details of arbitration and closely related subjects, and also acceded to theUnion's demands in substantial part in economic matters. The Union, however,adopted an intransigent position on management responsibilities and arbitration, andrepeatedly iefused to make any meaningful effort to resolve these major differencesby proposing workable alternatives. Finally, it seems fair to say that beginning inthe summer of 1963 the Union shifted its efforts from the bargaining table to anattempt to augment its bargaining strength by affiliating with the Teamsters. Whenthismove was defeated by a membership vote of 554 to 400 on June 16, 1964,shoitly after the hearing began, the Union adopted a more conciliatory attitudewith the result that the bargaining impasse was eventually broken and a new con-tract executed on September 28, 1964.In view of all the foregoing, it will be recommended that the complaint bedismissed in its entirety.CONCLUSIONS OF LAW1.The Procter & Gamble Manufacturing Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.The Procter & Gamble Manufacturing Company has not engaged in unfairlabor practices within the meaning of Sections 8(a)(1), (3), and (5) and 2(6) and(7) of the National Labor Relations Act, as amended.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law, and uponthe entice record in the case, it is recommended that the complaint herein be dis-missed in its entirety.AeroncaManufacturing CompanyandInternationalUnion,UnitedAutomobile,Aerospace& Agricultural ImplementWorkersof America,UAW, AFL-CIO.Cases 31-C21-158 and188.August 9,1966DECISION AND ORDEROn May 17, 1966, Trial Examiner Herbert Silverman issued hisDecision in the above-entitled proceeding, finding that the Respond-160 NLRB No. 35. AERONCA MANUFACTURING COMPANY,427ent had engaged in and was engaging in certain urifai',. labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the, attached TrialExaminer's Decision. Thereafter, the Respondent filed, exceptions tothe Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in these cases, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.'.[The Board adopted the Trial Examiner's Recommended Order,with the following modifications :[1.Modify paragraph 1(d) by deleting the period at the endthereof and adding : "in P. manner constituting interference, restraint,and coercion within the meaning of the Act."[2.Modify the third paragraph of the appended notice by deletingthe period at the end thereof and adding : "in' a manner constitutinginterference, restraint, and coercion within the meaning of the Act."[3.The address and telephone number for Region 31; appearingat the bottom of the notice is amended to read : 215 'vVest SeventhStreet, Los Angeles, California 90014, T6lephone-688-5850.]CHAIAIAN MOCULLOCH, dissenting in part:In light of the Trial Examiner's findings that the foremen's reportsbefore Cooper when he decided to discharge Hanke were substan-tially accurate summaries of Hanke's conduct on the day of his dis-charge, I am not persuaded that the assignedreasons for Hanke'sdischarge were pretextual, and would therefore. dismiss theSection8 (a) (3) allegation of the complaint.1We agree with the findings of the Trial Examiner that certain remarks made byCooper, the Respondent's quality assurance manager, to the effect that there would prob-ably be a strike if the Union won and that a strike would ruin the Respondent, wereviolative of the Act,in view of other clearly coercive remarks made by Cooper,and in thelight of similar coercive remarksby other representatives of the RespondentTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a chargefiled in Case31-CA-158 on August 26, 1965, and a charge andan amended charge filed in Case31-CA-188, on September29 and November 3, 428DECISIONS OF NATIONAL LABOR RELATIONS BOARD1965, respectively,there wasduly issued on January12, 1966,an order consoli-dating theabove-numberedcases and a consolidated complaint in said cases whichalleges thatthe Respondent, AeroncaManufacturingCompany (herein also calledtheCompany)has engaged,and is engaging,in unfairlabor practices withinthemeaning of Section 8(a)(1) and(3) of the Act. The complaint,as amendedduringthe hearing,in substance,allegesthat the Respondent on August 19, 1965,discriminatorily dischargedRobertHanke and, by reason of said discharge andother conduct set forth in the complaint,has interferedwith,restrained,and coercedemployees in the exercise of rights guaranteedby Section 7 of the Act in violationof Section8(a)(1) thereof.Respondentduly filedan answerto the complaintwhichgenerallydenies thatithas engaged in the allegedunfair labor practices.A hearingin this proceeding was held beforeTrialExaminerHerbert Silbermanin Los Angeles, California, on March 2 and 3, 1966. Thereafter, briefs were dulyfiled by the parties.Upon the entirerecord in the case, andfrom myobservationof the witnesses,Imakethe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent,aMaryland corporation,isengaged in the manufacture ofaircraft components at its plant located in Torrance,California.During the pastyear,in the course and conduct of its business operations,the Respondent manufac-tured, sold, and shipped from its Torrance, California, plant, products valued inexcess of $50,000 directly to customers located outside the State of California.Respondent admits, and I find,that it is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace & AgriculturalImplementWorkers of America, UAW, AFL-CIO (herein called the Union) is a labor organi-zationwithin themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThiscase is a sequel to the Union'sdrive,which began in the late spring of1965, to organize the Company's employees. The stimulus for the Union's effortwas a telephone call, made in May 1965,to International Representative John L.Keck by Robert Hanke, an inspector employed by the Respondent, who informedKeck of his interest"in getting a union in the plant."The organizational campaignwas begun on June 2, 1965,with the distribution of authorization cards at theplant gates. Thereafter,from time to time, other distributions of union literaturewere made within the plant by employees.In addition, meetings on behalf of theUnion were held outside the plant and also within the plant during employees'free time. According to Keck, Hanke was one of the two key employees in theUnion's organizational drive.(Jake Parkinson was the other key employee.)Hankeassumed responsibility for bringing union literature into the plant and passing itout and for calling meetings when there was important information to be givento the union supporters.Also,Hanke collected most of the authorization cardsexecuted by employees. On July 7, 1965, a letter, signed by 24 employees, includ-ingHanke,was mailed to the Respondent advising that the signatories were "inthe process of organizing for the purpose ofUAW unionrepresentation and col-lective bargaining."While the Company admits that it knew Hanke was an activeparticipant in the Union's organizational campaign, it denies that it knew Hankewas one of the two employee leaders in such effort.Pursuant to a stipulation for certification upon consent election entered into inCase 31-RC-53, a Board-conducted election was held among the production andmaintenance employees at the Respondent's Los Angeles and Torrance, California,plants on September 9, 1965. Timely objections to the election were duly filed andthe election has been set aside and a new election has been directed.While the AERONCA MANUFACTURING COMPANY429record in this case does not purport to explore the extent of Respondent's resist-ance to the Union's drive, the evidence of unlawful conduct, discussed below,reveals an attitude of hostility on the part of the Company to the organization ofits employees.'B. Interference, restraint, and coercion,Considerable testimony, for the most part undisputed, was adduced which dis-closes strong opposition on the part of various managerial and supervisory employ-ees to the Union's organizational drive. While some of the incidents, although con-stituting disparagements of the Union, do not exceed the bounds of permissibleexpression of "views, argument or opinion," there were many other instances wheresupervisors directly or by innuendo threatened employees with reprisals shouldthe Union become their bargaining representative, or where supervisors unlawfullyinterrogated employees concerning their union activities. General Counsel contendsthat "the number of supervisors involved-nine-and the similarity of their ap-proach reveal a pattern of systematic intimidation in accordance with definiteinstructions." Contrary to General Counsel, I find no evidence that the supervisorswho engaged in the complained-of conduct were acting under instructions. How-ever, the general similarity and the extensive scope of their unlawful activitiessuggest that the supervisors were pursuing a common program and making a jointeffort to check the Union in its organizational drive.I find that the Respondent has violated Section 8(a)(1) of the Act by reasonof the following described conduct on part of its agents employed at the Com-pany's Torrance plant, all of whom except Pat Lupin were supervisors:1.Al Mulford,foreman of the shipping and receiving department: 2a.Within 2 weeks prior to the election Mulford called the employees of theshipping and receiving department to a meeting in his office during which theUnion and related subjects were the principal topics of discussion. The meetinglasted almost 2 hours. Mulford expressed his opposition to the Union and madesome severely disparaging remarks about the Union. In addition, among otherthings said by Mulford, according to the undisputed testimony of Richard Dosen-bach, was that "after the Union came up, errors would cease-you know, theywould be reduced more or less, and work would increase or they would find other'Also revealing Respondent's hostility toward the Union are incidents in which super-visory personnel were quick to disparage the Union; As an example, shortly before theelection,Wayne Cooper, manager of quality assurance, after'conducting a group of people(presumably representatives of a'potential customer) through the plant, remarked toemployee Richard Dosenbach, "You guys with your (union] badges and your [union] decalson your tool boxes have cost us a contract. They took one look and walked out "2Employee Danny Powell and Richard Dosenbach testified about an incident, whichoccurred in early July 1965, where a driver for Harvey Aluminum Company (employeesof Harvey Aluminum were then engaged in a strike which was being widely publicized inthe area), who was being followed by several men in a car, sought assistance from Mul-ford in order to leave the plant. According to their testimony, Mulford remarked to them,How do you like your union now".Well, how would you like to walk on the breadline for six months? (Powell testified that he understood Mulford's remark to mean,How would I like to be on strike for six months"" Dosenbach testified that Mulford saidto him that "if [the Company's employees] had a union, and we went on strike, that I wouldbe sent home, because there would be no work for me." Dosenbach explained that theremark "made sense to me, because if they were on strike, there is no incoming material, andthere would be no work for me.") I do not find Mulford's remark made in the circumstancesdescribed to be anything more than an impulsive reaction-reflecting, however, his hostilityto the Union-to the situation with which he had to deal and in the context was littlemore than a forceful reminder to the employees that the selection of the Union mightultimately result In a protracted strike. This is unlike the case where an employer impliesto his employees that strikes are inevitable if they select a bargaining representative. Insuch cases if the context of the statement suggests that the employer may take action toprecipitate such strikes the Board usually finds the utterances unlawful SeeBernardin,Inc.,153 NLRB 931 ;Herman Wilson Lumber Company,149 NLRB 673, 677-678, enforce-ment denied, 355 F.2d 426 (C.A. 8). Here, however, Mulford's statement is not fairlysusceptible to such construction. 430DECISIONS 'OF NATIONAL LABOR RELATIONS BOARDpeople who could do these things `for us." 3 A similar threat was repeated toDosenbach about 2 days later when Mulford told him "that if I didn't cease tomake these mistakes' after the Union come in, that they possibly would find some-body to replace me.Mr. Peter Gudekunst was head of finance, and he wouldinsiston fewer mistakes after the Union came in." In the same vein, RonaldLupin testified that Mulford said to him that "if the Union did get in, the initialcost to install a Union with stewards having to be paid for time off would be acost to the Company, which would initially make them in return to have to cutdown on material conservation, and they would not be able to goof off, or ifthey were caught goofing off, they would have to be just replaced." These threatsthat the Company in counteraction to the organization of its employees wouldincrease their workload and would treat their mistakes or inattentiveness less leni-ently were unlawfully coercive.b. In early August 1965, according to Jonathan Elber, "Mr. Mulford approachedme and.said,. `I thought you hired in here that you didn't want a Union,and now I understand that you do, and I'd like to know why."' There was furtherdiscussion between the two during which Mulford argued that the Union was notneeded in the plant and that the union protagonists in the plant were "a lot of peabrains." 4 FinallyMulford said, "'Were I running the Company,' that he will getrid of all the trouble makers, and in this specific case of my own department, allthey had to do if the Union got in was subcontract work-get rid of all the regu-lar people in the shipping and receiving department and hire winos from San Pedro,like they used to do, except that they used to do it in Los Angeles, to do the work.."Mulford's questioning Elber about his supposed change of sentimentsregarding the Union in context of a discussion during which Mulford made insult-ing remarks about the union organizers among the employees and expressed hispersonal wish to "get rid of all the trouble makers" if the Union got in constitutedunlawful restraint and, coercion. It served to apprise Elber that his continued sup-port of the Union might result in the loss of his job in the event the Union shouldsucceed in organizing the plant.c. I also find Mulford's query of Richard Dosenbach as to whether he wishedto wear a company badge constituted unlawful interrogation. Although Dosenbachtestified that he viewed the question as a form of joke, nevertheless it unlawfullyinterferedwith employees' statutory rights because Dosenbach was compelled toindicate to Mulford his position regarding the Union. See,Blue Flash Express, Inc.,109 NLRB 591.2.Ben Elrich,plant supervisor:a. Jose Quintana testified that in July 1965 he received a 5-year pin fromElrich in the latter's office at which time Elrich told Quintana that if the Unioncame in the Company would reduce a number of employees in the labor gradeA classification to the lower B classification .5 This statement, constituting an une-quivocal threat as to the consequences of a union victory at the election, is apatent violation of the Act.8I do not find that the remark attributed to Mulford by Ronald Lupin that "the cost[of dealing with a union] would put the Company at a disadvantage as far as contracts[referring to customer orders] were concerned" was unlawful. Also, the remark made toJonathan Michael Elber at the meeting by leadman Sam Arthur that "if the Union did getin, that a lot of dead wood [referring to Elber] would be eliminated from Aerouca" wasnot unlawful because Arthur is not a supervisor and Mulford did not endorse Arthur'sstatement but cut off discussion of the matter with the comment, "Let's not get personal-ities into this." Contrary to General Counsel, I do not find that the circumstances (to theextent that they are described in the record)underwhich the remark was made were suchthat, in the absence of a disavowal by Mulford, the employees might reasonably have in-ferred that Mulford had adopted Arthur's statement.4,Ronald Lupin and Raymond Locke testified that Mulford made similar disparagingcomments to them about the union organizers referring to such persons as "donkeys" or"pea heads." While such comments are disparaging of the union adherents they are notunlawfully coercive.5 Although not entirely clear from Quintana's further testimony,Elrich explained thatthe reason such reduction In grade would be made Is that the price the Company receivesfor its product Is fixed by contract and therefore to accommodate itself to any increase inwages which might result from union negotiations the Company would have to downgradesome of its employees. AERONCA MANUFACTURING COMPANY431b. Similarly, during a meeting of the fabrication departmeni employees, held-a few days before the, September 9' election, at which Foreman Gene Harris andPlant Supervisor Elrich spoke about the Union, the latter pointing to RichardKabashi, a seasonal worker, asserted that if the Union got in seasonal employeeswould not be able to keep their jobs. The unlawful character of the foregoingstatement is readily apparent.3.Wayne Cooper,manager, quality assurance:a.William J. Leinenbach testified that about July 15, 1965, following a discus-sionwith Cooper in the latter's office about various business matters, Cooperasserted to him that if the Union were to get in the Company might lose the busi-ness that it does with Northrop, Boeing, and Douglas and that Leinenbach shouldbear this in mind every time he- speaks in favor of the Union. As no evidence wasadduced at the hearing to support this statement or to show any basis for Cooper'sbelief in its truth, the prediction that union representation would result in the lossof substantial customers of the Respondent was unlawfully coercive because itimplied that the consequence to the employees of a successful self-organizationaleffort would be a reduction in their working time and gross earningsInternationalUnion of Electrical, Radio andMachineWorkers [Westinghouse Electric] v.N.L.R B.,289 F 2d 757, 763 (C.A.D C.);HaroldMiller,Herbert Charles andMilton Charles, Co-Partners, d/b/a Miller Charles Co.,146 NLRB 405, enfd. 341F.2d 870 (C.A.2); Brownwood Manufacturing Company,149 NLRB 921.b.Manuel Ibarra testified that in July 1965.Cooper approached him and point-ing to the organizer's badge which he was wearing said, "You are wrong tryingfor the Union . . . [I]f the union got in, that they'd probably have a strike, andI'd be out the gate looking in." Cooper added, according to Ibarra, that "if I didn'tlike it there, why didn't I go somewhere else-to Lockheed, or Douglas." State-ments such as this which imply that strikes are inevitable if the employees select aunion as their representative and which implant in the employees a fear that a unionvictory will be followed by loss of jobs or earnings tend to restrain and coerce theemployees in the exercise of their statutory rights and accordingly violate the Act.Bernardin, Inc.,153 NLRB 939;Haynes Stellite Company, Division of Union CarbideCorporation,136 NLRB 95, reversed 310 F.2d 844 (C.A. 6).c.Similarly coercive was Cooper's statement to Robert Hanke made on July 17,1965, that "if there were a strike there at the plant, the company would be ruined"because it would lose its subcontracts from Norair, Boeing, and McDonald.4.Harvey Taylor,foreman ,of the fabrication department:a.Toward the close of the August 1965 Taylor spoke with Donald Batty,6 aleadman on the Boeing cord line, about the Union. According to Batty, Taylorbegan the conversation with the remark, "I understand that your name is on theorganizer list." Taylor then continued, "I thought you had better sense than toput your name on the organizer's list.what's the matter, Don? Why don't yougo out there and take that name off?" Batty responded by describing to Taylorthe benefits he hoped to obtain from union representation. Taylor inquired whetherthese things could ' be accomplished without a union and added that there was anew regime at the plant and why don't the employees give them a chance and seewhat they would do. Taylor then mentioned "that possibly contracts are givenand taken in labor disputes like this, and if there is some dispute, the Union isn'tgoing to do us any ' good . . . possibly it may hurt us contract-wise." ForemanTaylor's urging Batty to discontinue his organizational activities was a blatantinterference with employees' statutory rights and such request, particularly in thecontext of Taylor's prediction that the Union will not do the employees any good,constituted unlawful restraint and coercion.b.Carl Duben testified about an incident that occurred approximately a weekbefore the September 9 election when he had occasion to be in Taylor's office.After a discussion about some personal matters was completed, Taylor raised thesubject of the Union. Taylor said that for quite a few years the Company had beenoperating at a loss and now that new management had taken over the Companywas beginning to make a profit but if the Union should get in they wouldn't beable to continue making a profit. Taylor added that McDonald Aircraft had beenwaiting for an opportunity to cancel their contract with Aeronca and "this mightjust give them a chance that they had been waiting for." He concluded with the6 Battyhad been presidentof the employees' club the preceding year 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDobservation that "if the Union did get in, that the plant might close." Such threatthat the plant might close in the context of the entire conversation was withoutquestion coercive?5.Gene Harris,foreman:a. In late July 1965 Harris approached Raymond Locke and began a conversa-tion about the Union. During the discussion Harris said to Locke, "We're not goingto give you anything. You are going to have to strike in order to get it." Thisremark, suggesting that the Company would not bargain in good faith with theemployees' duly designated representative and that such representative would notbe effective except by resort to strike, has a tendency to restrain and coerceemployees in the exercise of their guaranteed self-organizational rights becauseit seeks to impress upon them the futility of their activities.6.Ted Lavazerri,foreman:a.Robert Hanke testified that in early July, Lavazerri began a conversationwith him about the Union by asking what Hanke expected to get out of the Union.Donald Batty testified that in late August 1965 Lavazerri questioned him as towhy he wanted to assist the Union. These interrogations, when considered in thecontext of the other acts of interference with, and restraint and coercion upon, em-ployees' organizational rights on the part of Respondent's supervisors, tend to restrainemployees by forcing the employees not only to defeat their views regarding theUnion but to iterate to their employer their position. In light of the various threatsmade to employees by Respondent's supervisors a natural and normal tendency ofthe questioning by Lavazerri would be to place employees in fear that they maybe subject to reprisals of some nature because of their union activities andsympathies.7.Patrick Lupin,parts coordinator:Respondent denies that any unlawful conduct on the part of Lupin can be attrib-uted to it.While I agree with Respondent that Lupin, at the times relevant tothis case, was not a supervisor within the definition of the Act, nevertheless, Ifind that Lupin occupied such position that the employees regardedhim as an agentand a spokesman for the Company. Prior to June 1960 Lupin had been a super-visor and as a supervisor was given and wore in the plant a red badge (nonsuper-visory employees normally did not wear such red badges) on which the word"supervisor" was inscribed. In June 1960 Lupin was transferred to the position ofmaster scheduler and in January 1961 to parts coordinator. These transfers didnot represent demotions for Lupin, but to the contrary his employment recordshows that there was no reduction in his pay by reason of these changes and thathe received substantial increases thereafter. After Lupin's transfer in June 1960and during all times relevant hereto he continued to wear the red badge with theword "supervisor" inscribed. Various employees who were questioned about Lupin'sstatus indicated by their testimony that they viewed Lupin as a responsible repre-sentative of the Company. In these circumstances, particularly as there is no evi-dence that the employees were informed following Lupin's transfer in 1960 thathe was no longer a supervisor,I find that the Respondent permitted Lupin to main-tain the appearance of a supervisor, that the employees viewed him to be a repre-sentative of management, and that he had at least apparent authority to speakfor management. Accordingly, Lupin's conduct described below is attributable toRespondent.Valley Forge Flag Company,152 NLRB 1550.a. In June 1965 a group of employees approached Lupin to give him the namesof additional employees who had volunteered to assist the Union in its organiza-tional drive. According to Joseph Contessa, Lupin responded by telling the employ-ees, "Drop dead. That means (the) ten of you, before the Union comes in, youguys will all be out of the door." I find this threat to discharge the employeeswho were active on behalf of the Union a violation of Section 8(a)(1).8.Michelle Connors,personnel manager:a.Donald Batty testified that about September 1, 1965,Connors questionedhim as to why he was assisting the Union's organizational effort and, referring tothe fact that she and Batty had worked closely together during the period Battywas the president of the employees' club, expressed her dissappointment at hisactions. Such interrogation, in the light of Respondent's hostility toward the Union7 I do not find that the testimony of Danny Pow ell concerning a discussion he had withLynn Thorpe about August 1, 1965, and the testimony of Gary Sinarly concerning a meet-ing in Lynn Thorpe's office in the latter part of July and a later second meeting in Thorpe'soffice establishany violations of the Act. AERONCA MANUFACTURING COMPANY433and its other unlawful conduct, described above, carried with it an implicationthat continued union activity on his part might be met with reprisals by the Com-pany and therefore had a tendency to restrain and coerce employees in violationof Section 8(a)(1).C. The discharge of Robert HankeRobert Hanke, who had been employed by the Company as a processing inspec-tor in the quality assurance department for approximately 31/2 years and whowas one of the two employee leaders in the union movement at the plant, wasdischarged on August 19, 1965. During his employment by the Company Hanke'swork had been regarded as good and, prior to the date of his discharge, he hadnever been reprimanded. General Counsel contends that Hanke was dischargedin reprisal for his union activities while Respondent asserts that Hanke was dis-charged for cause.The decision to discharge Hanke was made by Wayne Cooper, manager ofquality assurance. His action was prompted by complaints about Hanke that hehad received from Foremen Robert Citrowski, Earl Harris, and Arthur Tremaine.8About 9.30 a.m. on August 19, Citrowski complained to Cooper about an alterca-tion the latter had had with Hanke that morning and recommended that Hankeshould be reprimanded. Cooper told Citrowski that if the latter felt the incidentwas serious he should prepare a written report. Later the same morning Citrowskisubmitted the following statement to Cooper, which I find is a substantially accu-rate summary of the event:When questioned about an 850SA #1 tank section that had a tag written onit and the tag was not with the part and the part had been setting in the areafor nine days Robert Hanke stated he did not know and could care less wherethe f- thing was He then said sarcastically do you want me to call WayneCooper? Maybe he knows. I said yes if you have to we are behind schedule(16) tanks and we need the section badly. He said: I could care less on whatyou need I'm no dog flunky around this place. He then said why don't youlook at the stamp number to see who wrote the tag? Then he picked up thework order and said no. (47) wrote the tag and I said how can you tell allthere is is a blotch. He said I know everything that goes on around here. Hethen grabbed the work orderpushed meand went to the phone. I then saidyou are acting insubordinately. He then said management does not knowwhat in the hell they are doing around here. I then said there is now a fulltime supervisor out here to help out. He said why doesn't he do some f-work. I said he is not supposed to do the work only see that it gets done. Hethen walked out of the dept.R. C. Citrowski 98Cooper testified that during the 11 years he was manager of quality assurance, exceptin the case of Hanke, he had not personally discharged any employee although he hadapproved discharge decisions made by others. Cooper's further testimony suggests that hispersonal intervention in Hanke's case was required because William Lafferty, Hanke'ssupervisor, was on vacation on. August 19, 1965, so that Cooper was then without super-visory assistance in the quality assurance department.0In his review of the incident at the hearing Citrowski exaggerated the seriousness ofthe alleged assault by testifying that Hanke deliberately "put his shoulder into me,knocked me against the table" so that the upper half of Citrowski's body was thrown backonto the table. This testimony is not only inconsistent with the report Citrowski gaveto Cooper but also with a statement he made to Personnel Manager Connors. The lattertestified that Citrowski told her merely that he had been pushed by Hanke and if it hadnot been for the table he would have fallen. Hanke, on the other hand, minimized theincident. According to Hanke, during the encounter with Citrowski, he did not raise hisvoice, he did not use any profanity (although he testified that he said with reference tothe missing tag that "this isn't my responsibility, to play dog and chase these tags down"),and he did not push Citrowski (although he testified that when he turned around Citrowskibumped into him). I find that at the time in question there was an altercation betweenHanke and Citrowski during which Hanke nudged Citrowski sufficiently hard as to throwthe latter partially off balance. However, despite their dispute, Hanke made a genuineeffort to locatethe missingtag so that, although his behavior toward Citrowskiwas dis-respectful, he was not derelict in the performance of his duties.257-551-G7-vol.160-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDVery soon after his conversation with Citrowski, Cooper received a complaintabout Hanke from Gene Harris and about 2 or 3.liours later he received a simi-lar complaint about Hanke from Arthur Tremaine. In each instance Cooperrequested that a written report should be submitted to him. The reports whichwere given to Cooper during the same day by Harris and Tremaine and whichI find are substantially accurate summaries of the respective incidents described,are as follows:Approximately 9:00 a.m.19 August 1965After the discussion between R. Citrowski and R. Hanke Mr. Hanke cametome to talk to me and set me straight, as he put it. He started telling methat he feels that he has been harassed since he is a union man. I informedhim that as far as I was concerned the union does not enter the picture aslong as he does his work. Then he informed me that he had a book on theCompany and he could shut them down.(S)E. E. HarrisE. E. HARRIS,Foreman9:45 A.M.19 August 1965At approximately 9:45 A.M. after an argument with Bob Citrowski, BobHanke came to me. During the ensuing conversation he stated that it was nothis responsibility to take care of all the paper work on all parts in this area.He then stated that he told Gene Harris and Bob Citrowski where he stoodand if they were trying to badger him into quitting he would never leave. Healso stated that he had his job secured here whether anyone knew it or not.He also stated that he had a book with enough information to blow the lid offAeronca.(S)Art TremaineART TREMAINE,Foreman 10According to Cooper, after reviewing the statements he received from the threeforemen he concluded that Hanke had been insubordinate toward Citrowski. Withrespect to the statements from Harris and Tremaine, Cooper testified, "I had avery, strong feeling and in particular about the reference to an employee of minewho was maintaining a record of well, say, the irregularities without , reportingthese to me and telling other supervisors in the plant that he had information thatwould, well, blow the roof off the company."Cooper thereupon decided to ter-minate Hanke. Cooper did not confront Hanke with, or ask Hanke to explain, theaccusations which had been made against him. Between 1:30 and 2 p.m. Cooper"Harris' version of the incident as related at the hearing is substantially similar to hisstatement except that Harris did not testify that Hanke "informed me that he had a bookon the company and he could shut them down," but testified that Hanke told him that thelatter "had enough information on the company to blow the lid." Tremaine's testimony con-cerning the incident corresponds closely with his statement.Although in response to questions asked him by General Counsel on redirect examina-tion Hanke testified that in a conversation with Tremaine he might have referred to a bookwhich he carried and he does not know whether or not he said anything to Tremaine to theeffect that he had enough in a book to blow the lid off the Company' (during earliercross-examination he denied having made such statement), he denied that he made anysuch statement to Harris. I do not credit these denials by Hanke. While 1 am of the opinionthat Hanke was not an untruthful witness in the sense that he deliberately fabricated histestimony, he, nevertheless, permitted his partisanship to the Union and interest in thiscase to color his testimony so that I find his testimony was less credible than the testimonyof Harris and Tremalne who impressed me as being reliable witnesses. Furthermore, bothbefore and soon after his conversations with Harris and Tremaine, Hanke made state-ments to other persons similar in nature to the statements described by Harris andTremalne. Thus, William Leinenbach testified that before be left the plant on August 19,1965, after he became aware of Hanke's discharge, lie told Foreman Gene Harris thatHanke had enough on the Company to blow the lid off the Company. According to Leinen-bach, he based his remarks upon discussions with Hanke about the Company's operationsfromwhich he understood that Hanke was in possession of considerable damaging informa-tion about the Company. Cooper testified without contradiction that when he notifiedHanke that the latter was being discharged Hanke said that he had a book with informa-tion in it that would blow the roof off Aeronca and that he was going to give the book tothe National Labor Relations Board. AERONCA MANUFACTURING COMPANY435advised Personnel Director Michelle Connors of his decision to terminate Hankeand requested her approval of the action. In support of his request Cooper sub-mitted to Connors the statements he had received from the three foremen and arequest for personnel action written on a standard company form which containsthe following explanatory remarks:Insubordination to foreman & threatening the Co in presence of foremen.Presentlynote of proper attitude [sic] to coordinate as necessary withsupervision.According to Cooper's further testimony, he had no discussion with Connors abouthis decision.However, in Cooper's presence, Connors placed a telephone call toMr. Lindsey, a company officer, at Respondent's headquarters in Middletown,Ohio. After the conversation between Connors and Lindsey was concluded Connorsapproved Hanke's termination. Prior to the end of the shift at 3:30 p.m. Cooperinformed Hanke that he was terminated "for insubordination and for his state-ments and actions towards other supervisors, and that it might be impossible tocontinue working for Aeronca effectively." liPersonnelDirectorMichelle Connors' testimony concerning the discharge ofHanke in part is inconsistent with the testimony of Cooper. According to Cooper,Connors approved Hanke's discharge merely upon reading the statements andrequest for personnel action which he submitted to her. Connors, on the otherhand, testified that it is her practice to investigate proposed discharges and thatshe does not automatically accept termination recommendations of supervisors. Shefurther testified that she conducted an investigation of the circumstances whichgave rise to Hanke's discharge and in that connection she spoke with Citrowski,Tremaine, and Harris. She also explained that it is not her practice to speak withthe discharged employee unless an interview is specifically requested by theemployee, but that it is the Company's policy for the supervisor to speak with theemployee.I find that on August 19, 1965, the day Hanke was discharged, he behavedoffensively toward Foreman Citrowski (rather than insubordinately as his con-duct was characterized by Cooper) and that he made the so-called threats againstthe Company of which he was accused by Foremen Harris and Tremaine. Thesefindings, however, do not necessarily determine in Respondent's favor the issue ofwhether Hanke's discharge violated the Act because the question to be decidedisnot limited to whether Hanke had engaged in misconduct which furnished jus-tifiable grounds for his discharge. "[A]n Employer may discharge for no cause, oran unfounded cause so long as it was not in the least precipitated by antiuniondiscrimination."The General Tire of Miami Beach, Inc. v. N.L.R.B.,332 F.2d 58,60 (C.A. 5). On the other hand "the mere existence of valid grounds for a dis-charge is no defense to a charge that the discharge was unlawful, unless the dis-charge was predicated solely on those grounds, and not by a desire to discourageunion activity."N.L.R.B. v. Symons Manufacturing Co.,328 F.2d 835, 837(C.A. 7). "[I]t goes without saying that the Act is violated if discrimination is therealmotive for a discharge, and it is no defense that at the same time there was ajustifiable ground for a discharge."Wonder StateManufacturing Company v.N.L.R.B.,331 F.2d, 737, 738 (C.A. 6).The Company contends that union considerations did not enter into its decisionto discharge Hanke. In support of its position it now argues that if "the com-pany was antiunion motivated, more than one union organizer out of -40 or 50would have been eliminated." This argument is of little weight. "[I]t is establishedthat a discriminatory motive, otherwise established, is not disproved by an employ-er'sproof that it did not weed out all union adherents."Nachman Corp. v.N.R.L.B.,337 F.2d 421, 424 (C.A. 7). Discouragement of organizational activi-tiesmay be effected by making "an example" of only one employee.iill Hanke testified that about 3 p.m on August 19, 1965, Cooper informed him that hewas being discharged for "being a disturbing influence." When Hanke pressed Cooper fora more specific reason for the discharge Cooper replied, "For being insubordinate and un-cooperative." Although Hanke denied that Cooper specifically informed him that a reasonfor his discharge was that he had threatened the Company, I do not consider the variancebetween the testimony of Cooper and Hanke as to what was said during this last con-versation of any material significance.22 SeeN.L.R.B. v. Shedd-Brown Mfg.Co., 213 F.2d 163,175 (C.A. 7). 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are circumstances here which persuasively reveal that Hanke's miscon-duct was not the motivating reason for his discharge. Hanke's employment wasperemptorily terminated on August 19, 1965. In so doing there were significantdepartures from the Company's usual procedures, Connors testified that "[o]urpolicy has always been to have the supervisor talk to the employee." However,no supervisor spoke with Hanke before he was notified of his discharge. Connorsfurther testified that the personnel office always investigates discharge recommen-dations before approving such actions. In this case, if Cooper's testimony isaccepted, no such investigation was made; or if Connors' testimony is acceptedthen the investigation was superficial, because no attempt was made to ascertainfrom Hanke whether there were mitigating circumstances or even to determineindependently whether the accusations against him were true. Furthermore, dur-personally discharged any employee, yet in this instance he not only made thedecision to discharge Hanke, but assembled the evidence against Hanke and per-sonally led Hanke through the termination procedure by accompanying Hankewhile the latter checked out his tools, by conducting Hanke to the personneloffice, and by escorting Hanke to the plant gate.There was nothing in the nature of the misconduct of which Hanke wasaccused that warranted such extraordinary action on the part of Cooper. WhenCooper first heard the complaint about Hanke from Citrowski he did not treat thematter as one requiring immediate action because his instruction to Citrowski wasmerely that if Citrowski thought the incident was serious he should submit a writ-ten report. Furthermore, Citrowski recommended only that Hanke should be repri-manded.Insofar as suggesting the need for immediate disciplinary action thecomplaints Cooper received from Harris and Tremaine were even less compelling.The threats which Hanke conveyed to these foremen were vague and uncertain.Furthermore, they were made in response to his dispute with Citrowski and weretied to Hanke's assertion that he believed he was being harassed because of hisunion activities and that he believed that "they were trying to badger him intoquitting." In context of the events preceding his remarks to Harris and Tremaine,the statements were of an aggressively defensive nature but were not reasonablysusceptible to an interpretation that Hanke planned to take immediate action whichwould be detrimental to the Company. Hanke was not a marginal employee whoseservices were of dubious value to the Company so that the Respondent might viewalmost any misconduct on his part as a ground for immediate dismissal. The gen-eral remarks approved by Cooper on the rating reports given to Hanke duringthe period of more than 3 years that he worked for the Company show thatCooper regarded him as a very good, if not an outstanding, employee. Thus therating reports, bearing the dates indicated and Cooper's signatures of approval,contain the following general remarks:5/7/62-Bob is always pleasant, eager to learn new jobs and very reliable.Pay increase suggested.9/3/62-Bob's work is very satisfactory.1/7/63-Bob applies himself to various assignments very well and alwaysdoes a good job.5/6/63-Bob is very enthusiastic about his work and always does a goodjob.9/2/64-Bob always does an excellent job and readily accepts a varietyof assignments.1/6/64-Bob continues to do an excellent job.5/4/64-Bob does a very good job on all assignments.9/7/64-Bob is doing a very good job.1/4/65-No comments.5/3/65-Bob is doing a very good job, very satisfactory output.Cooper made no attempt at the hearing to explain why he summarily dischargedan employee whom he considered so well.As "direct evidence of a purpose to violate the statute is rarely obtainable," 13whether a contributing reason for Hanke's discharge was Respondent's desire todiscouragemembership in any labor organization must be gleaned from all the13Hartsell Mills Company v. N.L.R.B.,111 F.2d 291, 293 (C.A. 4). AERONCA MANUFACTURING COMPANY437relevant circumstances.After 3l/2 years of satisfactory employment Hanke wasabruptly discharged by Cooper (who in the preceding 11 years had not personallydischarged any employee) the first time Henke engaged in any misconduct, despitethe fact that Cooper theretofore had subscribed to highly laudatory comments,about Hanke's work and attitude in the plant. Furthermore, Hanke's dischargein such summary manner was a departure from the Company's usual terminationpractices.Respondent's haste in removing Hanke from the plant when relatedto the fact that a representation election was scheduled to be conducted in approx-imately 3 weeks and that Hanke was known to the Company as an organizer forthe Union and was suspected by Cooper to be one of the Union's leaders in theplant,14 and when viewed in the light of Respondent's extensive unlawful anti-union conduct leads to the conclusion that a substantial motivating reason forHanke's discharge was his union activities. Such discharge therefore violates Sec-tion 8(a)(3) of the Act and also constitutes interference with, and restraint and coer-cion of, employees in the exercise of the rights guaranteed in Section 7 in violation ofSection 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that Respondent cease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of the Act.For reasons whichare stated inConsolidated Industries, Inc.,108 NLRB 60, 61, and cases there cited,I shall recommend a broad cease and desist order.Having found that the Respondent unlawfully discharged Robert Hanke onAugust 19, 1965, I shall recommend that the Respondent offer him immediate andfull reinstatement to his former or to a substantially equivalent position, withoutprejudice to his seniority and other rights and privileges, and make him whole forany loss of earnings he may have suffered by reason of the discrimination againsthim by paying to him a sum of money equal to that which he normally would haveearned from the aforesaid date of his discharge to the date of Respondent's offerof reinstatement less his net earnings during such period.The backpay providedherein shall be computed on the basis of calendar quarters, in accordance withthemethod prescribed in F. W.Woolworth Company,90 NLRB 289. Interestat the rate of 6 percent per annum shall be added to such net backpay and shall becomputed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of RobertHanke to discourage membership in the Union, Respondent has .engaged, and isengaging, in unfair labor practices within the meaning of Section 8(a)(3) of theAct.2.By interfering with, restraining, and coercing employees in the exercise of therights guaranteed in Section 7 of the Act, Respondent has engaged, and is engagingin, unfair labor practices within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.14Hanke testified, without contradiction, that on July 17, 1965, Cooper spoke with himprivatelyCooper said "that he was approaching me as a member of the organizers, to seeif I could exercise some control or restraint upon the other organizers or the organizingcommittee." Hanke replied that he was not a leader and that the organizers were operat-ing independently. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Respondent has not engaged in any unfair labor practices by reason of theconduct alleged in the complaint to have been in violation of the Act except inso-far as such conduct has been found hereinabove to have violated Section 8(a)(1)or (3) ofthe Act.RECOMMENDED ORDERUponthe foregoing findings of fact and conclusions of law,and upon the entirerecord in the case, and pursuant to Section 10(c) of the Act, I hereby recom-mend that Aeronca Manufacturing Company,itsofficers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Threatening its employees that if the employees select or designate Inter-nationalUnion,United Automobile,Aerospace&Agricultural ImplementWork-ers of America,UAW, AFL-CIO, or any other labor organization,as their collective-bargaining representativethat: theymight suffer loss of employment;they mightsuffer loss of wages by reason of strikes or the subcontracting of work;they mightsuffer demotions or other downgrading in their job classifications;the Respondentmight close its plant;or the Respondent would not bargain collectively in good faithwith the employees'designated representative.(b)Discouraging membership in the aforesaid Union,or any other labor orga-nization,by discharging any employees or in any other manner discriminating inregard to the hire or tenure of employment or any term or condition of employ-ment of any of its employees.(c)Coercively interrogating its employees regarding their union membership,activities,sentiments,sympathies,or their reasons for supporting any labororganization.(d)Urging employees to discontinue their self-organizational efforts or otherunion activities.(e) In any other manner,interfering with, restraining,or coercing employees inthe exercise of their right to self-organization,to form labor organizations,to joinor assist the above-named Union,or any other labor organization,to bargain col-lectively through representativesof their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutual aidor protection,or to refrain from any or all such activities.2.Take the following affirmative action,which is deemed necessary to effectu-ate the policies of the Act:(a)Offer to Robert Hanke immediate and full reinstatement to his former orto a substantially equivalent position,without prejudice to his seniority or otherrights and privileges,and make him whole in the manner set forth in the sectionof this Decision entitled"The Remedy,"for any loss of earnings he may havesuffered by reason of Respondent's discrimination against him.(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records,timecards,personnel records and reports, and all other records relevant to a deter-mination of the amount of backpay due to said employee.(c)NotifyRobert Hanke if presently serving in the Armed Forces of theUnited States of hisrightto full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and ServiceAct, as amended,after discharge from the Armed Forces.(d) Post at its place of business in Torrance,California,copies of the attachednoticemarked"Appendix." is Copies of said notice,tobe furnished by theRegional Director for Region 31 of the Board,after being duly signed by anauthorized representative of the Respondent, shall be posted upon receipt thereofand be maintainedby itfor a period of 60 consecutive days thereafter,in con-spicuous places, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insure that saidnotices are not altered,defaced, or covered by any other material.16 In the event that this Recommended Order is adopted by the Board, the words, "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order is enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order." AERONCA MANUFACTURING COMPANY439,(e)Notify the Regional Directorfor Region 21, in writing,within 20 daysfrom the dateof receiptof thisDecision,whatstepsRespondent has taken to19 In the event that this Recommended Order Is adopted by the Board, this provisionshall be modified to read "Notify said Regional Director, in writing, within 10 days ofthis Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees that if theyselect or designate Inter-nationalUnion,United Automobile, Aerospace & AgriculturalImplementWorkers of America, UAW, AFL-CIO, or any other labororganization, astheircollectivebargaining representative that: theymight suffer loss ofemployment; they might suffer loss of wages by reason of strikes or thesubcontracting of work; theymightsuffer demotionsor other downgrading intheir job classifications; the Company might close its plant; or the Companywould not bargain collectively in good faith with their designatedrepresentative.WE WILL NOT interrogate our employees regarding their unionmember-ship or activities or unionsentimentsor sympathiesor reasonsfor support-ing any labor organization.WE WILL NOT urge any of our employees to discontinue their self-organizational efforts or other union activities.WE WILL NOTdiscouragemembership in International Union, United Auto-mobile,Aerospace & AgriculturalImplementsWorkers of America, UAW,AFL-CIO, or any other labororganization,by dischargingany of ouremployees or in any other manner discriminatingagainstany of our employ-ees in regard to their hire, their tenure of employment, or anyterm or con-dition of their employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rightto self-organization,to form labororganizations,' to join orassistthe above-named Union, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from anyor all such activities.WE WILL offer Robert Hanke full reinstatement to his former or to a sub-stantially equivalent position without prejudice to his seniority and other rightsand privileges, and WE WILL make him whole for any lossof earnings he mayhave suffered by reason of his unlawful discharge.AERONCA MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-Notify Robert Hanke if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordance withthe Selective Service Act and the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced, or covered by any othermaterial.If employees have any questionconcerningthisnotice or compliance with itsprovisions, they may communicate directly with the Board'sRegionalOffice, 17thFloor,U.S. Post Office and Courthouse, 312 North Spring Street, Los Angeles,California 90012, Telephone688-5801.